DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 21 October 2021:
	Claims 1, 13 and 18 are amended.
	Claims 27-28 are canceled.
	Claims 1-26 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 21 October 2021:
a.	Applicant’s arguments and amendments regarding the previously made objection on claim 13 has been fully considered and is deemed fully persuasive. The objection on claim 13 has been withdrawn.
b.	Applicant’s arguments and amendments regarding the previously made 35 U.S.C. 112(d) rejection on claim 27 has been fully considered and is deemed fully persuasive due to the cancellation of claim 27. The 35 U.S.C. 112(d) rejection on claim 27 has been withdrawn.
c.	Applicant’s arguments and amendments regarding the previously made 35 U.S.C. 101 rejection on claims 27-28 have been fully considered and is deemed fully persuasive due to the cancellation of claims 27-28. The 35 U.S.C. 101 rejection on claims 27-28 have been withdrawn.
d.	Applicant’s arguments neither Tasher nor Aguilar disclose or suggest “a processing circuit that gates first and second input bit sequences to obtain a logic result indicating each overflow bit position at which both sequences have a value of one” has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Aguilar, Paragraph [0006], see “Two basic circuits that are required in 
e.	Applicant’s arguments that claim 6 depends from claim 5 and, when read together with claims 1 and 5, specifies that the first and second bit sequences are gated with a third input bit sequence and that this third input bit sequence is generated as a random number and Aguilar’s teachings don’t cover this “third input” has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Aguilar, Paragraph [0274], see “the input value of preprocessed left shifter 610 is augmented with an additional LSB as set to any random bit…and the third input of the special left-shifter is set to the inverted random value to fill both, the vacant positions required to complete the size of n if n>m+1, and the vacant positions produced after shifting”.
f.	Applicant’s arguments that claim 7 specifies that the processing circuit of claim 1 is configured to change first and/or second bit sequence at an overflow bit position by calculating a correction bit sequence based on the logic result obtained from the gating operation of claim 1 and adding either first input bit sequence or the second input bit sequence to the correction bit sequence and how Aguilar does not disclose any “calculating a correction bit sequence” has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Aguilar, Paragraph [0298], see “the fixed point multiplier may just generate the product of the first and second input of the multiplication module, and said product may be added with said first and second input shifted one bit to the right to produce the correct result, corresponding to the product of the (full) input numbers”, where “the product of the first and second input 
g.	Applicant’s arguments that Claim 16 depends from claim 1 and specifies, among other things, that the logic result has a plurality of bits, where each bit is uniquely associated with a bit of the first input sequence and a bit of the second input sequence and there is simply no reason why the person of ordinary skill in the art would apply any of the very limited teaching of Tasher’s Abstract to Aguilar’s floating-point circuits, or vice-versa has been fully considered but is deemed not-persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
h.	Applicant’s arguments that dependent claim 18 specifies that the processing circuit obtains a first random bit sequence and a second random bit sequence, and then embeds the first input bit sequence from claim 1 into the first random bit sequence and embeds the second input bit sequence from claim 1 into the second random bit sequence, thus obtaining first and second extended bit sequences and that there is no “first random bit sequence” and “second random bit sequence” in the recited arts has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Aguilar, Paragraph [0095], see “In some embodiments the normalization module of the significand calculator may be arranged to randomly fill said vacant positions based on the value of a selected bit or of a combination of selected bits. In some implementations said bit (or bits) may be selected from the fixed point number. In other implementations, a new input may be arranged”, where “arranged to randomly fill said vacant positions based on the value of a selected bit or of a combination of selected bits…” is analogous to embedding the first and second input bit sequences into a random bit sequence to obtain an extended bit sequence and subsequently utilizing the newly generated bit sequences with the logic gates to produce the output results.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 13, 16, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tasher et al. (U.S. PGPub. 2015/0089223), hereinafter Tasher, in view of Aguilar et al. (U.S. PGPub. 2017/0293471), hereinafter Aguilar.

	Regarding claim 1, Tasher teaches A cryptographical apparatus for converting input bit sequences, whose overflow-free arithmetic addition results in a secret, into output bit sequences whose logical XORing results in the secret, the cryptographical apparatus comprising  (Tasher, Paragraph [0016], see “a stream cipher encrypts plaintext data with a pseudo-random sequence (e.g., :
	a data interface for providing at least a first input bit sequence and a second input  bit sequence (Tasher, Abstract, see “The interface is configured to communicate over a communication link. The logic circuitry is configured to convert between a first stream of plaintext bits and a second stream of ciphered bits that are exchanged over the communication link, by applying a cascade of a stream ciphering operation and a mixing operation that cryptographically maps input bits to output bits”)
	


	
	Tasher does not teach the following limitation(s) as taught by Aguilar: a processing circuit configured to 
a)	gate the first input bit sequence and the second input bit sequence so as to obtain a logic result indicating each overflow bit position at which both the first input bit sequence and the second input bit sequence have a value of one; and to
b)	change the first input bit sequence and/or the second input bit sequence at at least one overflow bit position;
	wherein the processing circuit is configured to repeatedly perform steps a) and b) by using the respectively changed input bit sequences, until the logic result indicates no further overflow bit position and the output bit sequences are obtained.
.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow, disclosed of Aguilar. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow. This allows for more effectiveness for the behavior of apparatus by detecting whether an overflow has occurred and resolving it it before the overflow violates the programs assumption of a negative value (Aguilar, Paragraph [0033]). 

	Regarding claim 3, Tasher as modified by Aguilar teaches The cryptographical apparatus of claim 1, which is formed as a security controller (Tasher, Paragraph [0060], see “any other suitable configuration of a secure storage system, memory device and host can also be used…the host communicates with the memory device via an additional memory controller”, where “memory controller” is being read as a security controller).

	Regarding claim 4, Tasher does not teach the following limitation(s) as taught by Aguilar: The cryptographical apparatus of claim 1, in which the processing circuit is configured to change the first input bit sequence and/or the second input bit sequence at the at least one overflow bit position by increasing the value represented by the input bit sequence.
	(Aguilar, Paragraph [0260], see “the number of leading zeros and the overflow bit, could be combined in only one value. The exponent update module 209F is configured to generate the exponent Es of the floating point number S by increasing or decreasing the intermediate exponent number according to the number of leading non-significant bits and the overflow signal”, where “increasing or decreasing the intermediate exponent number according to the number of leading non-significant bits and the overflow signal” is analogous to changing the input bit sequences at the at least one overflow bit position by increasing the value represented by the input bit sequence).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of changing the input bit sequences at the at least one overflow bit position by increasing the value, disclosed of Aguilar.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of changing the input bit sequences at the at least one overflow bit position by increasing the value. This allows for more effectiveness for the behavior of apparatus by resolving the overflow bit of the input bit sequences by increasing the value of the input bit sequences (Aguilar, Paragraph [0260]). 

	Regarding claim 5, Tasher does not teach the following limitation(s) as taught by Aguilar: The cryptographical apparatus of claim 1, wherein the processing circuit is configured to gate at least a third input bit sequence with the first input bit sequence and the second input bit sequence in order to obtain the logic result.
	(Aguilar, Paragraph [0035], see “the device may further comprise a third input for receiving the LSD of said first and second preprocessed significands…the third input may have the value of B/2, as the LSD of preprocessed significands is equal to B/2. Therefore, the entire preprocessed significand shall be used for the subsequent operations…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of gating at least a third input bit sequence to the other two input bit sequences to obtain the logic result, disclosed of Aguilar.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of gating at least a third input bit sequence to the other two input bit sequences to obtain the logic result. This allows for easier conversions between bit sequences by utilizing a third input to keep track of implicit behaviors of the input bit sequences, such as the third input holding the sign of the input bit sequences (Aguilar, Paragraph [0035]). 

	Regarding claim 6, Tasher does not teach the following limitation(s) as taught by Aguilar: The cryptographical apparatus of claim 5, in which the processing circuit is configured to generate the third input bit sequence as a random number.
	(Aguilar, Paragraph [0274], see “the input value of preprocessed left shifter 610 is augmented with an additional LSB as set to any random bit…and the third input of the special left-shifter is set to the inverted random value to fill both, the vacant positions required to complete the size of n if n>m+1, and the vacant positions produced after shifting”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of generating the third input bit sequence as a random number, disclosed of Aguilar.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of generating the third input bit sequence as a random number. This allows for any vacant positions in the bit sequence to be randomly filled either by one bit set to one and the remaining bits set to zero (through randomness) or the opposite, thus, no bias being produced (Aguilar, Paragraph [0274]). 

	Regarding claim 7, Tasher does not teach the following limitation(s) as taught by Aguilar: The cryptographical apparatus of claim 1, in which the processing circuit is configured to change the first input bit sequence and/or the second input bit sequence at the at least one overflow bit position by calculating a correction bit sequence based on the logic result and adding either the first input bit sequence or the second input bit sequence to the correction bit sequence.
	(Aguilar, Paragraph [0298], see “the fixed point multiplier may just generate the product of the first and second input of the multiplication module, and said product may be added with said first and second input shifted one bit to the right to produce the correct result, corresponding to the product of the (full) input numbers”, where “the product of the first and second input of the multiplication module” is analogous to a calculation of a correction bit sequence, which is added to the input bit sequences to produce the correct result (e.g., resolving overflow)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of calculating a correction bit sequence to be added to the input bit sequences, disclosed of Aguilar.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of calculating a correction bit sequence to be added to the input bit sequences. This allows for better efficiency of the cryptographical apparatus by generating a correction bit sequence to be added to the input bit sequences in order to resolve overflow bit positions in the values (Aguilar, Paragraph [0298]). 

Regarding claim 13, Tasher does not teach the following limitation(s) as taught by Aguilar: The cryptographical apparatus of claim 1, in which the processing circuit is configured to repeatedly analyze the logic result starting from a least influential bit of the logic result through to a most influential bit and to increase a value represented by the first input bit sequence and to decrease a second value represented by the second input bit sequence if the logic result corresponds to a predefined value at the analyzed place, and to leave the first value and the second value unchanged if the logic result does not correspond to the predefined value at the analyzed place.
(Aguilar, Paragraph [0081], see “In other implementation, n may be equal to 3*m+7, and the MSB may be the sign bit and no overflow signal is required”, which is analogous to leaving the first and second value unchanged because the logic result does not correspond to the predefined value (e.g., value for determining whether an overflow exists) at the analyzed place) (Aguilar, Paragraph [0235], see “The two’s complement adding module 130 further comprises a second output for generating an overflow bit. The first output of the two’s complement module 130 is coupled to a leading one detector (LOD) module 135 and to shifter 140. The LOD module 135 is arranged to calculate the number of bits to be left shifted by the shifter 140. The shifter 140 shifts one position to the right if there is an overflow. Otherwise it shifts as many positions to the left as indicated by the LOD module 135”, where “LOD module 135” is analogous to a module for analyzing the logic result and forwarding the results to the shifter if the logic result corresponds to a predefined value at an analyzed place and where “The shifter 140 shifts one position to the right if there is an overflow. Otherwise it shifts as many positions to the left as indicated by the LOD module 135” is analogous to increasing/decreasing a value represented by the input bit sequences if the logic result corresponds to a predefined value at the analyzed place (e.g., determined by the result of the LOD module 135)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of analyzing the result of the logic gate to determine if it corresponds to a predefined value at the analyzed place, disclosed of Aguilar.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of analyzing the result of the logic gate to determine if it corresponds to a predefined value at the analyzed place. This allows for the apparatus to determine which bits do not correspond to a predefined value that is used to evaluate whether or not an overflow occurs at the analyzed place, in order for the apparatus to respectively change the values of the bit/bit positions in order to overcome the overflow (Aguilar, Paragraph [0235]). 

Regarding claim 16, Tasher teaches The cryptographical apparatus of claim 1,
wherein the logic result has a plurality of bits, wherein each bit of the logic result is uniquely associated with a bit of the first input bit sequence and a bit of the second input bit sequence (Tasher, Abstract, see “The logic circuitry is configured to convert between a first stream of plaintext bits and a second stream of ciphered bits that are exchanged over the communication link, by applying a cascade of a stream ciphering operation and a mixing operation that cryptographically maps input bits to output bits”);

wherein the processing circuit is configured to randomize bits of the first input bit sequence and/or bits of the second input bit sequence, for which the logic result is already checked, by means of XORing with a random number (Tasher, Paragraph [0016], see “a stream cipher encrypts plaintext data with a pseudo-random sequence (e.g., using a bitwise XOR operation) to produce the cipher text…”, where “plaintext data” is being read as the input bit sequences and where “pseudo-random sequence” is being read as a random number, which are XORed with one another and is the final result of the output, which is being read as the input bit sequences being analyzed and checked for errors beforehand).
Tasher does not teach the following limitation(s) as taught by Aguilar: wherein the processing circuit is configured to repeatedly perform steps a) and b) in order to repeatedly check the logic result, for each bit of the logic result, for the presence of an overflow bit position.
	(Aguilar, Paragraph [0006], see “Two basic circuits that are required in the majority of such functional units are rounding circuits and two’s complement circuits”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”) (Aguilar, Paragraph [0041], see “In some implementations the integer adder may be further arranged to generate an overflow signal as an independent output, whereas others may add an extra MSB to the output”, where “integer adder” is being read as a logic circuit/gate and where the overflow signal indicates an overflow if the result of the gated first input bit sequence and second bit sequence have a value of one) (Aguilar, Paragraph [0244], see “The shifting module 435 provides an m+1 –bit output corresponding to the MSBs of the first input (m+2 bits) after shifting it one bit to the right (overflow) or shifting it to the left according to the second input…”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”, where “it may be arranged to detect and resolve exceptions, such as overflow or underflow” is being read as repeatedly performing steps a) and b) until the logic result indicates no further overflow bit positions and the output bit sequences are obtained).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow, disclosed of Aguilar. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow. This allows for more effectiveness for the behavior of apparatus by detecting whether an overflow has occurred and resolving it it before the overflow violates the programs assumption of a negative value (Aguilar, Paragraph [0033]). 

Regarding claim 18, Tasher does not teach the following limitation(s) as taught by Aguilar: The cryptographical apparatus of claim 1, in which the processing circuit is configured to obtain a first random bit sequence and a second random bit sequence, to embed the first input bit sequence into the first random bit sequence, to obtain an extended first input bit sequence, to embed the second input bit sequence into the second random bit sequence, to obtain an extended second input bit sequence, wherein the processing circuit is further configured to obtain the logic result based on a gating of the extended first input bit sequence and the extended second input bit sequence.
	(Aguilar, Paragraph [0095], see “In some embodiments the normalization module of the significand calculator may be arranged to randomly fill said vacant positions based on the value of a selected bit or of a combination of selected bits. In some implementations said bit (or bits) may be selected from the fixed point number. In other implementations, a new input may be arranged”, where “arranged to randomly fill said vacant positions based on the value of a selected bit or of a combination of selected bits…” is analogous to embedding the first and second input bit sequences into a random bit sequence to obtain an extended bit sequence and subsequently utilizing the newly generated bit sequences with the logic gates to produce the output results). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of embedding random bit sequences into the input bit sequences in order to extend them, disclosed of Aguilar. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of embedding random bit sequences into the input bit sequences in order to extend them. This allows for a more secure analysis of the bit sequences by padding/extending them with random bits in order to make the sequence more complex and minimizing the chances for the bit sequence to be compromised (Aguilar, Paragraph [0095]). 

	Regarding claim 21, Tasher teaches The cryptographical apparatus of claim 1,
	wherein the logic result has a plurality of bits, wherein each bit of the logic result is uniquely associated with a bit of the first input bit sequence and a bit of the second input bit sequence (Tasher, Abstract, see “The logic circuitry is configured to convert between a first stream of plaintext bits and a second stream of ciphered bits that are exchanged over the communication link, by applying a cascade of a stream ciphering operation and a mixing operation that cryptographically maps input bits to output bits”);
	
	
	Tasher does not teach the following limitation(s) as taught by Aguilar: wherein the processing circuit is configured to repeatedly perform steps a) and b) in order to repeatedly check the logic result, for each bit of the logic result, for the presence of an overflow bit position;
	wherein the processing circuit is configured to add a random number of bits to bits of the logic result that are unchecked, so that a number of repeated performances of steps a) and b) is random-number-based.
	(Aguilar, Paragraph [0006], see “Two basic circuits that are required in the majority of such functional units are rounding circuits and two’s complement circuits”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”) (Aguilar, Paragraph [0041], see “In some implementations the integer adder may be further arranged to generate an overflow signal as an independent output, whereas others may add an extra MSB to the output”, where “integer adder” is being read as a logic circuit/gate and where the overflow signal indicates an overflow if the result of the gated first input bit sequence and second bit sequence have a value of one) (Aguilar, Paragraph [0095], see “In some embodiments the normalization module of the significand calculator may be arranged to randomly fill said vacant positions based on the value of a selected bit or of a combination of selected bits. In some implementations said bit (or bits) may be selected from the fixed point number. In other implementations, a new input may be arranged”, where “may be arranged to randomly fill said vacant positions based on the value of selected bits or of a combination of selected bits…In other implementations, a new input may be arranged” is analogous to the processing circuit being configured to add a random number of bits to bits of the logic result that are unchecked, in order to go through each bit and determine whether an overflow has occurred) (Aguilar, Paragraph [0244], see “The shifting module 435 provides an m+1 –bit output corresponding to the MSBs of the first input (m+2 bits) after shifting it one bit to the right (overflow) or shifting it to the left according to the second input…”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”, where “it may be arranged to detect and resolve exceptions, such as overflow or underflow” is being read as repeatedly performing steps a) and b) until the logic result indicates no further overflow bit positions and the output bit sequences are obtained).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow, disclosed of Aguilar. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow. This allows for more effectiveness for the behavior of apparatus by detecting whether an overflow has occurred and resolving it it before the overflow violates the programs assumption of a negative value (Aguilar, Paragraph [0033]). 

Regarding claim 25, Tasher does not teach the following limitation(s) as taught by Aguilar: The cryptographical apparatus of claim 1, in which the logic result is not part of the output bit sequences.
(Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs…and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values, such as the previous ones, after said effective operation”, where “and instruct the adder to produce the result accordingly” is analogous to comprising the logic result, which is then analyzed to detect and resolve overflow exceptions, which is not a part of the output bit sequences at the end). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of the logic result not being a part of the output bit sequences, disclosed of Aguilar.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of the logic result not being a part of the output bit sequences. Logic results for overflow indications are used for determining whether an overflow has occurred and then it is resolved before it is sent to different processes to compute the output bit sequences, therefore, it is not necessarily an improvement for the logic result to not be a part of the output bit sequence as one of ordinary skill in the art would assume (Aguilar, Paragraph [0033]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tasher, in view of Aguilar, in further view of Shiraishi (U.S. PGPub. 2002/0059351).

	Regarding claim 10, Tasher as modified by Aguilar do not teach the following limitation(s) as taught by Shiraishi: The cryptographical apparatus of claim 1, in which the processing circuit is configured to change the first input bit sequence and the second input bit sequence at the at least one overflow bit position by calculating a correlation bit sequence based on the logic result, adding the correction bit sequence to one of the first and second input bit sequences and subtracting said correction bit sequence from the other input bit sequence or adding it to an inverse correction bit sequence.
	(Shiraishi, Paragraph [0172], see “the higher bits no lower than the sign bit position of the result of the addition can be correctly obtained without overflow by inverting either a sign bit(s) or a carry signal(s) and summing up together followed by adding a predetermined offset value to the sum or subtracting the sum from a predetermined offset value”, where “predetermined offset value” is analogous to the generated correction bit sequence, which is added to one of the first and second input bit sequences) (Shiraishi, Paragraph [0187], see “the value S’ is referred to as a intermediate sum while the value Z is referred to as a true sum…”) (Shiraishi, Paragraph [0190], see “The subtraction of the intermediate sum S’ from the offset 4 is performed by addition of 0100 of the two’s complement of the intermediate Sum’. Since the two’s complement is obtained by logical inversion of respective bits followed by addition of “1”, the subtraction is performed by inverting the intermediate sum S’ and adding 5=4+1 thereto”, where “the subtraction is performed by inverting the intermediate sum S’ and adding…” is analogous to adding the inverse correction bit sequence to the other input bit sequence). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, and techniques for arithmetic units and related converters, comprising of calculating a correction bit sequence to be added to the input bit sequences, disclosed of Aguilar, by implementing techniques for a digital filter, comprising of calculating a correction bit sequence and adding it or its inverse to the input bit sequences to overcome overflow of the bit positions, disclosed of Shiraishi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of calculating a correction bit sequence and adding it or its inverse to the input bit sequences to overcome overflow of the bit positions. This allows for more effectiveness for the behavior of the apparatus by detecting whether an overflow has occurred and resolving it with the help of a correction bit sequence before the overflow violates the programs assumption of a negative value (Shiraishi, Paragraph [0172]). 


Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tasher, in view of Aguilar, in further view of Hanko (U.S. Patent 5,627,966).

	Regarding claim 12, Tasher as modified by Aguilar do not teach the following limitation(s) as taught by Hanko: The cryptographical apparatus of claim 1, in which the processing circuit is configured to obtain the logic result based on a bit-by-bit ANDing of the first input bit sequence and the second input bit sequence, wherein the logic result indicates the at least one overflow position at bit positions that have a logic 1.
	(Hanko, Column 5, Lines 14 – 21, see “A mask signal is therefore chosen in order to create three overflow buffers having a buffer width of one bit. This may be done by performing a logical AND operation between the 24-bit data signal and the mask signal, where each overflow buffer position within the mask signal will be indicated by a 0 and all other bits will contain a 1, or a logical high value”, where “24-bit data signal” is analogous to the first input bit sequence and where “mask signal” is analogous to the second input bit sequence). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, and techniques for arithmetic units and related converters, comprising of calculating a correction bit sequence to be added to the input bit sequences, disclosed of Aguilar, by implementing techniques for simulating parallel processing, comprising of ANDing the first and second input bit sequences to determine whether an overflow has occurred, disclosed of Hanko. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of ANDing the first and second input bit sequences to determine whether an overflow has occurred. This allows for a simple yet effective determination on whether an overflow has occurred due to AND-logic gates being well-known in the art for determining whether an overflow has resulted (Hanko, Column 5, Lines 14 – 21).  

	Regarding claim 17, Tasher teaches The cryptographical apparatus of claim 1,
	wherein the logic result has a plurality of bits, wherein each bit of the logic result is uniquely associated with a bit of the first input bit sequence and a bit of the second input bit sequence (Tasher, Abstract, see “The logic circuitry is configured to convert between a first stream of plaintext bits and a second stream of ciphered bits that are exchanged over the communication link, by applying a cascade of a stream ciphering operation and a mixing operation that cryptographically maps input bits to output bits”);
	
	
	Tasher does not teach the following limitation(s) as taught by Aguilar: wherein the processing circuit is configured to repeatedly perform steps a) and b) in order to repeatedly check the logic result, for each bit of the logic result, for the presence of an overflow bit position.
	(Aguilar, Paragraph [0006], see “Two basic circuits that are required in the majority of such functional units are rounding circuits and two’s complement circuits”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”) (Aguilar, Paragraph [0041], see “In some implementations the integer adder may be further arranged to generate an overflow signal as an independent output, whereas others may add an extra MSB to the output”, where “integer adder” is being read as a logic circuit/gate and where the overflow signal indicates an overflow if the result of the gated first input bit sequence and second bit sequence have a value of one) (Aguilar, Paragraph [0244], see “The shifting module 435 provides an m+1 –bit output corresponding to the MSBs of the first input (m+2 bits) after shifting it one bit to the right (overflow) or shifting it to the left according to the second input…”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”, where “it may be arranged to detect and resolve exceptions, such as overflow or underflow” is being read as repeatedly performing steps a) and b) until the logic result indicates no further overflow bit positions and the output bit sequences are obtained).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow, disclosed of Aguilar. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow. This allows for more effectiveness for the behavior of apparatus by detecting whether an overflow has occurred and resolving it it before the overflow violates the programs assumption of a negative value (Aguilar, Paragraph [0033]). 
	Tasher as modified by Aguilar does not teach the following limitation(s) as taught by Hanko: wherein the processing circuit is configured to randomize bits of the first input bit sequence and/or bits of the second input bit sequence for which the logic result is unchecked by means of ANDing with a random number.
	(Hanko, Column 5, Lines 14 – 21, see “A mask signal is therefore chosen in order to create three overflow buffers having a buffer width of one bit. This may be done by performing a logical AND operation between the 24-bit data signal and the mask signal, where each overflow buffer position within the mask signal will be indicated by a 0 and all other bits will contain a 1, or a logical high value”, where “24-bit data signal” is analogous to the first and/or second input bit sequence and where “mask signal” can be analogous to a random number, which is ANDed with the input bit sequences that are unchecked in order to identify if an overflow has occurred). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, and techniques for arithmetic units and related converters, comprising of calculating a correction bit sequence to be added to the input bit sequences, disclosed of Aguilar, by implementing techniques for simulating parallel processing, comprising of ANDing the first and second input bit sequences to determine whether an overflow has occurred, disclosed of Hanko. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of ANDing the input bit sequences to a random number if the input bit sequences have not yet been checked for overflow. This allows for a simple yet effective determination on whether an overflow has occurred due to AND-logic gates being well-known in the art for determining whether an overflow has occurred (Hanko, Column 5, Lines 14 – 21).  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tasher, in view of Aguilar, in further view of Kawashima et al. (U.S. Patent 4,264,880).

	Regarding claim 22, Tasher teaches The cryptographical apparatus of claim 1, which is configured to obtain a plurality of at least first and second input bit sequences, to obtain a corresponding plurality of logic results (Tasher, Abstract, see “The interface is configured to communicate over a communication link. The logic circuitry is configured to convert between a first stream of plaintext bits and a second stream of ciphered bits that are exchanged over the communication link, by applying a cascade of a stream ciphering operation and a mixing operation that cryptographically maps input bits to output bits”)  
	 Tasher does not teach the following limitation(s) as taught by Aguilar: and to change a corresponding plurality of first input bit sequences and/or second input bit sequences at overflow bit positions, and to obtain a corresponding plurality of output bit sequences
	(Aguilar, Paragraph [0006], see “Two basic circuits that are required in the majority of such functional units are rounding circuits and two’s complement circuits”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”) (Aguilar, Paragraph [0041], see “In some implementations the integer adder may be further arranged to generate an overflow signal as an independent output, whereas others may add an extra MSB to the output”, where “integer adder” is being read as a logic circuit/gate and where the overflow signal indicates an overflow if the result of the gated first input bit sequence and second bit sequence have a value of one) (Aguilar, Paragraph [0244], see “The shifting module 435 provides an m+1 –bit output corresponding to the MSBs of the first input (m+2 bits) after shifting it one bit to the right (overflow) or shifting it to the left according to the second input…”) (Aguilar, Paragraph [0033], see “it may be arranged to detect special values of the inputs, such as zero, infinity, “not a number” or denormalize numbers, and instruct the adder to produce the result accordingly…it may be arranged to detect and resolve exceptions, such as overflow or underflow, and special values…after said effective operation”, where “it may be arranged to detect and resolve exceptions, such as overflow or underflow” is being read as repeatedly performing steps a) and b) until the logic result indicates no further overflow bit positions and the output bit sequences are obtained).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, by implementing techniques for arithmetic units and related converters, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow, disclosed of Aguilar. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of gating the first input bit sequence and second input bit sequence to obtain a logic result indicating overflow bit positions and to respectively change the first input bit sequence and/or the second input bit sequence to overcome the overflow. This allows for more effectiveness for the behavior of apparatus by detecting whether an overflow has occurred and resolving it it before the overflow violates the programs assumption of a negative value (Aguilar, Paragraph [0033]). 
	Tasher as modified by Aguilar do not teach the following limitation(s) as taught by Kawashima: wherein the processing circuit is configured to generate the plurality of output bit sequences in a respectively constant period.
	(Kawashima, Column 5, Lines 19 – 25, see “by presetting the number of pulses of the first part—it is possible to make the total time period of a sequence of the generated output pulse train constant and independent of the contents of the input binary signal”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, and techniques disclosed of Aguilar, by implementing techniques for producing pulse signals for a remote control, comprising of generating the plurality of output bit sequences in a respectively constant period, disclosed of Kawashima.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising of generating the plurality of output bit sequences in a respectively constant period. This allows for a more efficient cryptographical process by setting a period of the output bit sequences to be constant, therefore allowing the apparatus to know when a subsequent result should be outputted and to resolve any errors if they are noticed based on the respectively output bit sequences not being presented (Kawashima, Column 5, Lines 19 – 25). 


Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tasher, in view of Aguilar, in further view of McDonnell et al. (U.S. Patent 6,172,626), hereinafter McDonnell.

	Regarding claim 24, Tasher as modified by Aguilar do not teach the following limitation(s) as taught by McDonnell: The cryptographical apparatus of claim 1, in which the processing circuit is configured to take a window function, which selects at least a first and a second bit of the logic result for a respective loop pass over a plurality of loop passes variably over time, as a basis for determining bits for the loop pass of the first input bit sequence and/or the second input bit sequence, wherein the processing circuit is configured to alter the selected bits in the first input bit sequence and/or the second input bit sequence during a loop pass.
	(McDonnell, Column 5, Lines 65 – 67 and Column 6, Lines 1 – 15, see “input means for receiving the input data and for providing a window that includes a sequence of bits which include at least sufficient bits for transmission during a current cycle; control means for generating a control signal and controlling the operation of said variable bit length encoder according to an encoding protocol; encoding means for receiving the control signal and the sequence of bits, for determining a second number of bits to stuff in dependence upon the control signal, for inserting the second number of bits and a first number of the sequence of bits received from said input means, and for generating an increment signal representative of the first number, the first number equal to a predetermined number minus the second number; and, computation loop means for receiving the increment signal and, in response thereto, shifting said encoding window to provide a new sequence of bits”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, and techniques disclosed of Aguilar, by implementing techniques for a parallel variable bit encoder, comprising a window function to pass respective input bit sequences into a loop, disclosed of McDonnell. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising a window function to pass respective input bit sequences into a loop. This allows for a more efficient and organized method of converting input bit sequences into output bit sequences by inputting respective bit sequences into a window comprised of loops that undergo different tasks, which ultimately minimizes congestion in the system (McDonnell, Column 5, Lines 65 – 67 and Column 6, Lines 1 – 15). 

	Regarding claim 26, Tasher as modified by Aguilar do not teach the following limitation(s) as taught by McDonnell: The cryptographical apparatus of claim 1, in which the processing circuit is configured to use a changed bit sequence obtained in step b) of a first loop pass as an input bit sequence of a subsequent loop pass. 
	(McDonnell, Column 5, Lines 65 – 67 and Column 6, Lines 1 – 15, see “input means for receiving the input data and for providing a window that includes a sequence of bits which include at least sufficient bits for transmission during a current cycle; control means for generating a control signal and controlling the operation of said variable bit length encoder according to an encoding protocol; encoding means for receiving the control signal and the sequence of bits, for determining a second number of bits to stuff in dependence upon the control signal, for inserting the second number of bits and a first number of the sequence of bits received from said input means, and for generating an increment signal representative of the first number, the first number equal to a predetermined number minus the second number; and, computation loop means for receiving the increment signal and, in response thereto, shifting said encoding window to provide a new sequence of bits”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting memory interface, disclosed of Tasher, and techniques disclosed of Aguilar, by implementing techniques for a parallel variable bit encoder, comprising using a changed bit sequence obtained in step b) of a first loop pass as an input bit sequence of a subsequent loop pass, disclosed of McDonnell.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for converting input bit sequences, comprising using a changed bit sequence obtained in step b) of a first loop pass as an input bit sequence of a subsequent loop pass. This allows for a more efficient and organized method for converting input sequences into output sequences by associating different processes with a respective loop, which ultimately helps in resolving errors for each loop pass (McDonnell, Column 5, Lines 65 – 67 and Column 6, Lines 1 – 15).

Allowable Subject Matter
Claims 2, 8-9, 11, 14-15, 19-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433